DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR HOUSING AND PRESSURE SENSOR BEING DISPOSED INSIDE A HEATER BLOCK

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “the air layer”, “the heater block” and “the cylindrical space”.
The first and second postures are based on the structural relationship between the cylindrical space and the heater block.  The hollow member is disposed in the cylindrical space of the heater block as stated in Paragraphs 0050 & 0051 of the Specification.
The remaining claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 15 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishin et al (JP 2015068738 A).
As best understood in regards to claim 1, Ishin et al teaches a pressure sensor housing (10) comprising: a hollow member including a cylindrical side surface extending along a predetermined axis core (wherein the predetermined axis core is being read as the vertical “y-axis” in the middle of the housing (10) being parallel to the arrow “F” as seen in Figure 1.  The predetermined axis core will be coincide with “F” upon further examination), an upper surface (12) connected to the side surface, and a lower surface (11) connected to the side surface (Paragraphs 0016 & 0018; Figure 1); wherein a pressure sensor element (30, i.e. sensor chip) is accommodated inside the hollow member, the pressure sensor element (30) configured to detect a pressure of a fluid (Paragraph 0028), and an entire circumference of the side surface is surrounded by an air layer (wherein the air layer is located between the sensor case (80) and the sheath heater (90) as seen in Figure 1) in a first posture in which an axis core of a cylindrical space is aligned with the predetermined axis core (F) with the hollow member disposed in the cylindrical space (Paragraphs 0034 & 0035), and the side surface is in contact with a wall surface (80, i.e. sensor case) defining the cylindrical space at a plurality of points at the same time in a second posture, the second posture being at least one of postures in which the predetermined axis core (F) is eccentric with the axis core of the cylindrical space (See Figure 1).
As best understood in regards to claim 8, Ishin et al teaches wherein a convex portion (i.e. circular plate having a convex shape) is provided on the side surface (Paragraph 0021; Figure 1).
As best understood in regards to claims 15 & 20, Ishin et al teaches a pressure sensor (1, i.e. capacitive pressure sensor) comprising: the pressure sensor housing (10) (Paragraph 0016).

Allowable Subject Matter
Claims 2-7, 9-14 & 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion as best understood in regards to claim 2, Ishin et al teaches a pressure sensor housing (10) comprising: a hollow member including a cylindrical side surface extending along a predetermined axis core (F), an upper surface (12) connected to the side surface, and a lower surface (11) connected to the side surface (Paragraphs 0016 & 0018; Figure 1); wherein a pressure sensor element (30, i.e. sensor chip) is accommodated inside the hollow member, the pressure sensor element (30) configured to detect a pressure of a fluid (Paragraph 0028).  
However Ishin et al does not teach the structural limitations of the pressure sensor further comprising at least a part of the side surface being formed so that a shape formed by an intersection line between the side surface and a plane orthogonal to the predetermined axis core is a polygon in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and under 35 U.S.C. 102(a)(1).  The remaining claims are allowed due to their dependency.




In the Examiner’s opinion as best understood in regards to claim 6, Ishin et al teaches a pressure sensor housing (10) comprising: a hollow member including a cylindrical side surface extending along a predetermined axis core (F), an upper surface (12) connected to the side surface, and a lower surface (11) connected to the side surface (Paragraphs 0016 & 0018; Figure 1); wherein a pressure sensor element (30, i.e. sensor chip) is accommodated inside the hollow member, the pressure sensor element (30) configured to detect a pressure of a fluid (Paragraph 0028).  
However Ishin et al does not teach the structural limitations of the pressure sensor further comprising at least a part of the side surface being formed so that a shape formed by an intersection line between the side surface and a plane orthogonal to the predetermined axis core is a shape obtained by connecting three or more different curved lines including at least one of a curvature and a curvature center being different among the different curved lines in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) and under 35 U.S.C. 102(a)(1).  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niimura et al (US 20210255048 A1) - The present disclosure relates to a pressure sensor including a diaphragm in contact with a measurement target fluid.
Ishihara et al (US 20150040674 A1) - The present invention relates to an electrostatic capacitive pressure sensor for detecting, as a change in electrostatic capacitance, a change in a diaphragm (a partitioning film) that flexes when subjected to pressure of a fluid that is subject to measurement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856    

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856